Case 1:18-cv-02032-CFC Document 130 Filed 06/23/20 Page 1 of 4 PageID #: 4858




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 PAR PHARMACEUTICAL, INC., PAR
 STERILE PRODUCTS, LLC, and ENDO
 PAR INNOVATION COMPANY, LLC

                     Plaintiffs,                       C.A. No. 18-2032-CFC

        v.                                             (Consolidated)

 AMPHASTAR PHARMACEUTICALS INC.,                       REDACTED - PUBLIC VERSION
 ET AL.,

                    Defendants.

             DEFENDANTS’ NOTICE OF SUBPOENA AD TESTIFICANDUM
                 AND DUCES TECUM TO AMERICAN REGENT, INC.

       PLEASE TAKE NOTICE that pursuant to Rule 45 of the Federal Rules of Civil

Procedure, Defendants Amphastar Pharmaceuticals, Inc., Amneal Pharmaceuticals GmbH,

Amneal Pharmaceuticals of New York, LLC, Amneal Biosciences LLC, Amneal

Pharmaceuticals Pvt. Ltd., and Fresenius Kabi USA, LLC shall cause subpoenas to testify at a

deposition and for the production of documents, electronically stored information, or objects to

be served on American Regent, Inc. True and correct copies of the subpoenas are attached as

Exhibits A and B.
Case 1:18-cv-02032-CFC Document 130 Filed 06/23/20 Page 2 of 4 PageID #: 4859




                                   YOUNG CONAWAY STARGATT & TAYLOR,
                                   LLP

                                    /s/ Robert M. Vrana
                                   Anne Shea Gaza (#4093)
                                   Robert M. Vrana (#5666)
                                   Rodney Square
                                   1000 North King Street
                                   Wilmington, DE 19801
                                   (302) 571-6600
                                   agaza@ycst.com
                                   rvrana@ycst.com

                                   Attorneys for Defendants Amneal Pharmaceutical
                                   Company GmbH, Amneal Pharmaceuticals of New
                                   York, LLC, Amneal Biosciences LLC, Amneal
                                   Pharmaceuticals Pvt. Ltd., and Fresenius Kabi
                                   USA, LLC, on behalf of all Defendants

Dated: June 16, 2020
Redacted Version: June 23, 2020




                                      2
         Case 1:18-cv-02032-CFC Document 130 Filed 06/23/20 Page 3 of 4 PageID #: 4860




                                  CERTIFICATE OF SERVICE

               I, Robert M. Vrana, Esquire, hereby certify that on June 23, 2020, I caused

         to be electronically filed a true and correct copy of the foregoing document with

         the Clerk of the Court using CM/ECF, which will send notification that such filing

         is available for viewing and downloading to all registered participants.

                I further certify that on June 23, 2020, I caused the foregoing document to

         be served by e-mail on the following counsel of record:


                      Brian E. Farnan
                      Michael J. Farnan
                      FARNAN LLP
                      919 North Market Street, 12th Floor
                      Wilmington, DE 19801
                      bfarnan@farnanlaw.com
                      mfarnan@farnanlaw.com

                      Brian M. Goldberg
                      Sharon K. Gagliardi
                      Joseph J. Gribbin
                      DECHERT LLP
                      Cira Centre
                      2929 Arch Street
                      Philadelphia, PA 19104
                      brian.goldberg@dechert.com
                      sharon.gagliardi@dechert.com
                      joe.gribbin@dechert.com

                      Robert D. Rhoad
                      DECHERT LLP
                      100 Overlook Center, 2nd Floor
                      Princeton, NJ 08540-7814
                      robert.rhoad@dechert.com

24438869.1
         Case 1:18-cv-02032-CFC Document 130 Filed 06/23/20 Page 4 of 4 PageID #: 4861




                     Blake B. Greene
                     DECHERT LLP
                     300 W. 6th Street, Suite 2010
                     Austin, TX 78701
                     blake.greene@dechert.com

                     Attorneys for Plaintiffs


         Dated: June 23, 2020                   YOUNG CONAWAY STARGATT
                                                 & TAYLOR, LLP

                                                 /s/ Robert M. Vrana
                                                Anne Shea Gaza (No. 4093)
                                                Robert M. Vrana (No. 5666)
                                                Rodney Square
                                                1000 North King Street
                                                Wilmington, DE 19801
                                                (302) 571-6600
                                                agaza@ycst.com
                                                rvrana@ycst.com

                                                Attorneys for Defendants




24438869.1

                                                  2
